                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       CRAIG CUNNINGHAM,                                Case No. 19-cv-00743-JST
                                                          Plaintiff,
                                   8
                                                                                            ORDER TO SHOW CAUSE; ORDER
                                                     v.                                     SETTING FURTHER CASE
                                   9
                                                                                            MANAGEMENT CONFERENCE
                                  10       BRUCE PHILLIP HOOD, et al.,
                                                                                            Re: ECF No. 14
                                                          Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           By prior order, the Court scheduled a case management conference for June 26, 2019 at

                                  14   2:00 p.m. and ordered the parties to file a case management statement by than June 19, 2019. ECF

                                  15   No. 14. No statement was filed and no one appeared in court on June 26, 2019. It appears from

                                  16   the docket that the defendants were served with the complaint but have not appeared in the

                                  17   litigation.

                                  18           Accordingly, and good cause appearing, plaintiff Craig Cunningham is hereby ORDERED

                                  19   TO SHOW CAUSE why he should not be sanctioned for his failure to comply with the Court’s

                                  20   orders.1

                                  21           A written response to this order to show cause is due by July 24, 2019. A further case

                                  22

                                  23   1
                                         “All Federal Courts are vested with inherent powers enabling them to manage their cases and
                                  24   courtrooms effectively and to ensure obedience to their orders . . . . As a function of this power,
                                       courts can . . . award attorney's fees and assess fines.” Aloe Vera of Am., Inc. v. United States, 376
                                  25   F.3d 960, 964-65 (9th Cir. 2004) (per curiam) (first alteration in original) (quoting F.J. Hanshaw
                                       Enters., Inc. v. Emerald River Dev., Inc., 244 F.3d 1128, 1136 (9th Cir. 2001)). Such sanctions
                                  26   are warranted in cases of “willful disobedience of a court order . . . or when the losing party has
                                       acted in bad faith, vexatiously, wantonly, or for oppressive reasons.” Id. (alteration in original)
                                  27   (quoting Fink v. Gomez, 239 F.3d 989, 991 (9th Cir. 2001)). However, “a ‘willful’ violation of a
                                       court order does not require proof of mental intent such as bad faith or an improper motive, but
                                  28   rather, it is enough that a party acted deliberately.” Evon v. Law Offices of Sidney Mickell, 688
                                       F.3d 1015, 1035 (9th Cir. 2012).
                                   1   management conference is scheduled for July 31, 2019 at 2:00 p.m. A case management

                                   2   statement is due by July 24, 2019. If Plaintiff fails to file a written response to this order to show

                                   3   cause, fails to file a case management statement as ordered, or fails to appear at the July 31 case

                                   4   management conference, the Court may conclude that Plaintiff has abandoned his case and dismiss

                                   5   it without prejudice.

                                   6          Plaintiff is reminded that he may seek leave to appear in court by telephone. See Civ. L.R.

                                   7   16-10(a) (“Requests to participate in the conference by telephone must be filed and served at least

                                   8   7 days before the conference or in accordance with the Standing Orders of the assigned Judge.”);

                                   9   Standing Order for All Civil Cases Before District Judge Jon S. Tigar § E,

                                  10   https://cand.uscourts.gov/filelibrary/1156/Civil-Standing-Order-JST-03.19.19.pdf.

                                  11          IT IS SO ORDERED.

                                  12   Dated: June 25, 2019
Northern District of California
 United States District Court




                                  13

                                  14                                                     ______________________________________
                                                                                                        JON S. TIGAR
                                  15                                                              United States District Judge
                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          2
